DETAILED ACTION

Examiner’s Statement of Reason for Allowance
 
Claims 1, 2, 4-11, and 13 are allowed.
The following is an examiner's statement of reasons for allowance: the Examiner previous objected to claim 12 as having allowable subject matter. The Applicant has now incorporated claim 12 and the limitations it depends on into independent claim 1, thus claim 1 now overcomes the prior arts of record.
Upon further search, the prior art of records teaches various speakers, for example Lee et al. (US 2016/0192063), Lee et al. (US 2011/0019855), Wiener et al. (US 6,574,344), Adair (US 4,790,408), Thomas et al. (US 4,313,032), Fincham (US 9,363,586) and Kim et al. (US 2014/0369533). However, the prior art of record fails to show the newly incorporated limitations of claim 1 from previously objected claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651